Title: From Thomas Jefferson to Ferdinand Rudolph Hassler, 5 May 1826
From: Jefferson, Thomas
To: Hassler, Ferdinand Rudolph


Dear Sir
Monticello
May 5. 26.
Your favor on the subject of the mathematical volume you propose to publish is just now recieved. I have no doubt of it’s value for our schools in general, and that as an elementary work for their use it will be clear & easy, as every thing is which comes from you. but to establish it as a text book in that branch of our institution would be beyond my province. our Professors of Mathematic and Physics are of the 1st order in their respective lines of science. the former, mr Key, a Cantab, eleve of Woodhouse, the latter Bonnycastle, son of the author  so much used in our schools, and an eleve of Ivory, names familiar to you, and these their pupils hardly inferior to them. their textbooks are Le Gendre, LaCroix, Haüy & Biot, and to such pupils as will follow them La Place; our course being calculated for a term of 3. or 4. years. their mathematical tables are the Stereotype of Callet, and the handier little vol. of LaLande. mr Bonnycastle was obliged the last year to use Cavalls’s Natl Philosophy, because those who came to him were so totally unprepared with mathematics that Haüy & Biot were beyond their qualifications. after a year in the mathematical school they will be able to enter that of Nat. philosophy on a higher scale. on this view of the aim of our institution you will be sensible that  a change of text books cannot be easily admitted.I shall gladly for myself request you to give my name a place on your subscription list. for altho’ too old to pursue these subjects seriously, I am still so much of an Amateur as to be pleased with occasional recurrences to them. the use of both my hands fail me so entirely from former dislocations, as scarcely to be able to write at all, & that painfully & slow. with my best wishes for the success of your  undertaking I pray you to accept assurances of my most friendly esteem and respectTh: Jefferson